Citation Nr: 0707349	
Decision Date: 03/12/07    Archive Date: 03/20/07

DOCKET NO.  04-19 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased evaluation for L5-S1 bulging disc 
with desiccated disc and L1, L3 hemangioma by MRI; lumbar 
paravertebral myositis; and clinical bilateral L5-S1 
radiculopathies, currently evaluated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel




INTRODUCTION

The veteran had active service from January 1994 to July 
1994.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico.  The case returns 
to the Board following a remand to the RO in October 2005.


REMAND

VA is generally required to make reasonable efforts to assist 
a claimant in obtaining evidence necessary to substantiate 
the claim.  38 U.S.C.A. § 5103A(a) (West 2002).  In a 
disability compensation claim, VA's duty to assist includes 
providing a medical examination or obtaining a medical 
opinion when necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d).  

The veteran's most recent VA spine/neurologic examination was 
conducted in May 2006.  However, the examiner was unable to 
properly assess the range of motion of the cervical and 
thoracolumbar spine and evaluate any possible functional loss 
or neurologic symptoms since it appears that the veteran 
refused to fully cooperate with the examination, citing pain.  
The veteran's guarded behavior at the May 2006 examination 
seemingly contradicts his VA outpatient treatment records 
from the same time period, in which the veteran's range of 
motion is found to be intact.

As such, the Board finds that a remand is required for a new 
VA examination to afford the veteran a second opportunity to 
cooperate with the examiner and to allow the VA examiner to 
reconcile any inconsistent findings recorded within the VA 
examination and the veteran's VA outpatient treatment 
records.  The Board advises the veteran that failure to fully 
cooperate with a VA examination may have adverse consequences 
on the outcome of his claim.  While VA has a duty to assist 
the veteran in the development of his claim, that duty is not 
"a one-way street."  If a 


claimant wishes help, he cannot passively wait for it, nor 
can he refuse to participate in the process. See Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991), aff'd on 
reconsideration, 1 Vet. App. 406 (1991).

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC. for the following 
action:

1. The RO should schedule the veteran for 
orthopedic examination to determine the 
current nature and severity of the chronic 
orthopedic manifestations of his lumbar 
spine disability.  The examiner should be 
requested to perform any and all tests 
necessary and the results should be 
included in the examination report.  The 
claims folder should be reviewed by the 
examiner in conjunction with the 
examination.  After physically evaluating 
the veteran, the medical examiner should 
address the following: 

a) What are the veteran's range of motion 
findings in flexion, extension, left and 
right rotation, and left and right 
lateral flexion? 

b) Is there muscle spasm or guarding 
severe enough to result in abnormal 
spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis? 

c) Does the veteran have pain, pain on 
use, weakness, incoordination, or excess 
fatigability of the lumbar spine?  If 
feasible, the examiner should portray any 
additional functional limitation of the 
lumbar spine due to these factors in 
terms of degrees of additional loss of 
motion.  If not feasible, this should be 
stated for the record together with the 
rationale. If the veteran does 


not have pain or any of the other 
factors, that fact should be noted in the 
file.

2.  The RO should also schedule the 
veteran for neurologic examination to 
determine the current nature and severity 
of the chronic neurologic manifestations 
of his lumbar spine disability, if any. 
Send the claims folder to the examiner for 
review, and request the examiner to 
acknowledge review of the claims folder in 
the examination report.  The examiner 
should be requested to perform any and all 
tests necessary and the results should be 
included in the examination report.  After 
physically evaluating the veteran, the 
medical examiner should describe in detail 
all chronic neurologic manifestations of 
the veteran's service connected lumbar 
spine disability, to include specifying 
any and all neurologic symptoms (e.g., 
neuritis, neuralgia, sensory loss, body 
part dysfunction, etc.) and the specific 
nerves affected must be identified for the 
record.

3.  After completing any necessary 
development in addition to that specified 
above, the RO should readjudicate the 
veteran's claim.  If the disposition of 
the claim remains unfavorable, the RO 
should furnish the veteran a supplemental 
statement of the case and afford the 
applicable opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


